Title: To George Washington from Armand-Louis de Gontaut Biron, duc de Lauzun, 1 May 1783
From: Lauzun, Armand-Louis de Gontaut Biron, duc de
To: Washington, George


                  
                     
                        Mon Général
                        a Philadelphie Le Premier Mai 1783
                     
                     J’ai L’honeur de vous rendre compte qu’en conséquence des Instructions qui m’ont eté envoiées de France, les trouppes que je comande pourront être embarquées le neuf de ce mois, si Votre Excellence le juge convenable.  Le Roi mon maitre m’ordonne particulierement de soumettre entierement le départ de Ses trouppes a la decision de Votre Excellence.
                     Je vous suplie, Mon Général, de permettre que je saisisse cette occasion de presenter à Votre Excellence les respectueux sentiments d’attachement, d’admiration, et de reconnaissance dont le Corps Français dont je Suis resté le Chef, est pénétré pour votre personne; Nous serons a jamais glorieux d’avoir combattu sous les ordres et sous les yeux du Général Washington.
                     J’avais espéré rester en Amerique jusques a l’automne, les ordres que j’ai reçu m’obligent a repasser en Europe avec les trouppes; mais je ne renonce pas a l’espoir de venir bientôt en Amerique rappeller a votre Excellence, combien nous serions heureux de la recevoir en France.  Je suis avec le plus profond respect, Mon Général Votre trés humble et trés obeissant Serviteur
                  Le Duc de Lauzun
                  Translation
                     SirPhilada May 1st 1783I have the honor to inform you that in consequence of Instructions I have received from France—the Troops which I command—may be Embarked the 9th of this Month if your Excellency thinks proper—The King my Master has particularly directed me to submit the departure of his troops entirely to your Excellencys decision.
                     Permit me Sir, to seize this occasion to present to your Excellency—the respectfull Sentiments of attachment admiration & acknowledgement—with which the french Corps (of which I remain the cheif) is penetrated—it will be ever our glory to have fought under the orders & under the Eyes of Genl Washington.
                     I had hoped to have remained in America till the Autumn but the orders I have reced oblige me to go with the Troops to Europe—but I do not renounce the hope of returning soon to assure your Excellency how happy we shall be to receive you in France.  I am &c.
                     
                  
               